                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

DIARBRO WILLIAMS,

                                 Plaintiff,
        v.                                              Case No. 20-cv-916-pp

DR. LA VOIE,
                                 Defendant.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2), AND SCREENING COMPLAINT


       Plaintiff Diarbro Williams, an inmate at Green Bay Correctional

Institution who is representing himself, filed a complaint alleging that the

defendant violated his civil rights under 42 U.S.C. §1983. Dkt. No. 1. This

order resolves the plaintiff’s motion to proceed without prepaying the filing fee

and screens the complaint.

I.     Motion to Proceed without Prepay the Filing Fee (Dkt. No. 2)

       The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case

without prepaying the filing fee if he meets certain conditions. One of those

conditions is that the plaintiff must pay an initial partial filing fee. 28 U.S.C.

§1915(b). Generally, once the plaintiff pays the initial partial filing fee, the

court may allow the plaintiff to pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id.

                                              1



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 1 of 8 Document 13
      On June 29, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $0.29 by July 20, 2019. Dkt. No. 9. The plaintiff filed a

motion for an extension to pay the initial partial filing fee, dkt. no. 11, which

the court granted on July 20, 2020, dkt. no. 12. The court gave the plaintiff a

deadline of July 31, 2020 to pay the initial partial filing fee. Dkt. No. 12. The

court received the fee on July 29, 2020. The court will grant the plaintiff’s

motion for leave to proceed without prepaying the filing fee and will allow him

to pay the remainder of the filing fee over time in the manner explained at the

end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,


                                          2



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 2 of 8 Document 13
668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff alleges that on January 3, 2020, he went to St. Vincent

Hospital to have an MRI because he was having severe lower back pain. Dkt.

No. 1 at 2. The next day, the plaintiff received a letter from Dr. LaVoie, telling


                                          3



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 3 of 8 Document 13
him that the results of the MRI “were abnormal and no further testing is not

needed.” Id. The plaintiff says that La Voie’s letter also said that “he was going

to give the plaintiff oral steroids, prednisone 40 mg for five days.” Id. The

plaintiff contends that he never received anything, and that La Voie “falsified

the plaintiff [sic] documents saying he gave the plaintiff steroids when he

didn’t.” Id. The plaintiff asserts that as of the date he signed the complaint, he

still was having back pain and still had not gotten steroids. Id. at 3.

      The plaintiff seeks $250,000 in compensatory damages and $150,000 in

punitive damages. Id.

      C.    Analysis

      The plaintiff claims that the defendant violated his rights under the

Eighth Amendment. A prison official1 violates the Eighth Amendment when he

is deliberately indifferent “to serious medical needs of prisoners.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976). “To state a cause of action, a plaintiff must

show (1) an objectively serious medical condition to which (2) a state official

was deliberately, that is subjectively, indifferent.” Duckworth v. Ahmad, 532

F.3d 675, 679 (7th Cir. 2008). “A medical need is sufficiently serious if the

plaintiff’s condition ‘has been diagnosed by a physician as mandating

treatment or . . . is so obvious that even a lay person would perceive the need




1The complaint does not indicate whether Dr. LaVoie is employed by the
Department of Corrections, is a contract doctor or worked at St. Vincent
Hospital. For the purposes of screening, the court will assume that Dr. LaVoie
was a state actor.
                                         4



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 4 of 8 Document 13
for a doctor’s attention.’” Roe v. Elyea, 631 F.3d 843 857 (7th Cir. 2011)

(quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). The condition

does not need to be life-threatening to be serious; it needs only to be “a

condition that would result in further significant injury or unnecessary and

wanton infliction of pain” if not addressed. Gayton v. McCoy, 593 F.3d 610,

620 (7th Cir. 2010).

      A plaintiff must allege “that an official actually knew of and disregarded

 a substantial risk of harm. Petties v. Carter, 836 F.3d 722, 728 (7th Cir.

 2016) (emphasis in original). The plaintiff also more than mere negligence.

 Id. The plaintiff must show that the prison official’s choices “were so

 ‘significant a departure from accepted professional standards or practices’

 that it is questionable whether they actually exercised professional

 judgment.” Stallings v. Liping Zhang, 607 F. App’x. 591, 593 (7th Cir. 2015)

 (quoting Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). These choices

 include where a prison official fails to act or do anything to address the

 serious medical need. See Gayton, 593 F.3d at 623-624 (reversing summary

 judgment in favor of a nurse who refused to examine or treat a vomiting

 inmate). They also include where an official delays necessary treatment,

 aggravating a condition or needlessly prolonging a plaintiff’s pain. Gomez v.

 Randle, 680 F.3d 859, 865-66 (7th Cir. 2012).

      The plaintiff may proceed on an Eighth Amendment deliberate

 indifference to medical needs claim against the defendant. The plaintiff


                                         5



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 5 of 8 Document 13
 alleges that he suffers from an objectively serious medical condition—severe

 back pain. He complains of back pain so severe it required an MRI. Dkt. No.

 1 at 2. He says that the MRI showed that there were abnormalities. Id. He

 alleges that the defendant knew about this condition. Id. According to the

 plaintiff, the defendant prescribed a treatment plan to address the severe

 back pain and the abnormalities shown on the MRI but never followed

 through. Id. The plaintiff alleges that the defendant took intentional steps to

 cover up the fact that he never treated the plaintiff’s condition. Id. At the

 screening stage, the plaintiff has alleged sufficient facts to allow him to

 proceed on a deliberate indifference claim against Dr. LaVoie.

 III. Conclusion

        The court GRANTS the plaintiff’s motion for leave to proceed without

 prepaying the filing fee. Dkt. No. 2.

        Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Dr. La Voie. Under the informal service agreement, the court

ORDERS Dr. La Voie to file a responsive pleading to the complaint within 60

days.

        The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $349.71 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

                                         6



        Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 6 of 8 Document 13
amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and for filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:




2The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          7



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 7 of 8 Document 13
                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing this case

without further notice.

      The court will include a guide prepared by court staff, “Answers to

Prisoner Litigants’ Common Questions,” which contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 2nd day of November, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          8



      Case 2:20-cv-00916-PP-WED Filed 11/02/20 Page 8 of 8 Document 13
